Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Crowe Chizek and Company LLC We consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-144510) and Form S-8 (No. 333-48204) of Hurco Companies, Inc. of our report dated January 10, 2008, with respect to the consolidated financial statements and financial statement schedule and the effectiveness of internal control over financial reporting which appears in this Form 10-K of Hurco Companies, Inc. as of and for the year ended October 31, 2007. /s/Crowe Chizek and Company LLC Indianapolis, Indiana January 10, 2008
